DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35
U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
This application claims benefit to U.S. Provisional Application No. 63-110884, filed November 6, 2020. Claims 1-20 are given an earliest effective filing date of November 6, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. As written, there is no mention of myasthenia gravis, dosing protocol, or pharmaceutical composition. Applicant is encouraged to revise the abstract to convey clearly the important features of the invention.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Anti-FcRn antibodies and methods for treating myasthenia gravis.


Claim Objections
Claim 1 is objected to because of the following informalities: in ln 2 of claim 1, mg/kg is repeated twice. Appropriate correction is required.
Claim 1 is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “the administration” (ln 1) lacks antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 12-18 are rendered indefinite because of the language “wherein”; the further limitations following “wherein” are intended results, but there are no positively stated active steps for assessing serum IgG level (claims 1 and 12), serum albumin level (claim 13), level of autoantibodies (e.g., anti-AChR and anti-MuSK autoantibodies) (claims 14-16), myasthenia gravis score (claim 17), and total cholesterol, HDL LDL, and triglyceride levels (claim 18). As stated in MPEP §2111.04, the court noted that a "‘whereby [or wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Without recitation of steps, it is unclear how these claims differ in scope from the parent claim, and whether or not these implicit assessments are required for infringement. Thus, claims 1 and 12-18 are rejected for failing to distinctly claim the subject matter and clearly setting forth steps for assessing the intended results are required. For purposes of applying art, the claims will be interpreted as requiring these assessments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-FcRn antibody comprised of specific variable region heavy chain (instant SEQ ID NO: 10) and specific variable region light chain (instant SEQ ID NO: 9), does not reasonably provide enablement for an anti-FcRn antibody comprising a variable region heavy chain and a variable region light chain comprising amino acid sequences having at least 95% identify to the sequence of SEQ ID NO: 10 and SEQ ID NO: 9, respectively. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims].”  See Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. Appl. Inter. 1989).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
Nature of the invention/breadth of claims
With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. As such, the broadest reasonable interpretation of the methods of all claims is that the anti-FcRn antibody of claim 1 is an effective treatment for myasthenia gravis by specifically blocking FcRn and reducing serum levels of IgG. Claim 3 recites a variable region heavy chain/variable region light chain of “at least 95% identity” to those of SEQ ID NO: 10 and 9, respectively. Thus, the claim is also drawn to additional antibodies that are potentially comprised of different amino acid sequences of the recited CDRs of the anti-FcRn antibody of claim 1. 
State of the art/predictability
The invention is related to an anti-FcRn antibody for the treatment of the autoimmune disorder myasthenia gravis. Although the art at the time the instant application was filed provided evidence for the protective effects of this antibody in the clearance of autoantibodies in autoimmune disease (US 20180016334A1, “Kehry”; PTO-892, see abstract), there is no enabling guidance for the use of variants of this antibody, more specifically variants of the heavy and light chain variable regions, for the treatment of myasthenia or for the binding to FcRn. 
Claim 3 as currently formulated does not require the presence of the six specific heavy and light chain CDR sequences and, therefore, the scope of claim 3 encompass antibodies having up to 5% sequence variation including any of the CDR sequences. As such, activity of the antibody as claimed is not predictable, as it is well-established in the art that the affinity and specificity of an antibody relies on the specific arrangement and sequences of the six heavy and light chain CDR sequences (see Almagro et al.). Therefore, it is not conceivable that any 5% variation in any of the light and heavy variable region would not affect the functionality or specificity of the FcRn antibody.
Guidance/working examples
The specification discloses an anti-FcRn antibody of heavy chain SEQ ID NO: 2 and light chain SEQ ID NO: 1 (also referred to as M281) that specifically binds to FcRn to inhibit FcRn function. The specification provides evidence that treatment with M281 reduces serum IgG in patients with myasthenia gravis in a rapid and dose-dependent manner (pg 94-95). However, there is no direction provided for use of an antibody with a sequence in the variable region that is up to 5% different. Therefore, the enabling disclosure does not extend to the use of the antibody of claim 3 for the treatment of myasthenia gravis. 
The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine’ within the art, and constitutes undue further experimentation for treatment of myasthenia gravis. 
                Therefore, in light of the above factors, undue experimentation would be necessary to use the invention of claim 3 with regard to the specification, and the claim is rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over UG PG Pub 20180016334A1 (“Kehry”; see IDS), Ling et al (“Ling”; see PTO-892), and WO2020079086A1 (“Brock”; see PTO-892).
Claim 1 is directed towards a method of treating myasthenia gravis in a patient in need with a specific anti-FcRn antibody, the method comprising a loading dose/maintenance dose administration protocol. Kehry teaches an anti-FcRn antibody comprising HCDR 1-3 (SEQ ID NOs: 4-6) and LCDR 1-3 (SEQ ID NOs: 1-3), which are the same HCDRs and LCDRs of the antibody of claim 1 (instant SEQ ID NOs: 6-8 and instant SEQ ID NOs: 3-5), respectively. The antibody is delivered at a dose about 1 to about 100 mg/kg [0137]. 
As taught by Kehry, the pharmaceutical composition comprising the anti-FcRn antibody is useful to promote catabolism and clearance of IgG and IgG autoantibodies to reduce the immune response [0140] and to reduce or treat an immune response activated by the medical condition myasthenia gravis [0142]. Kehry teaches an acceptable pharmaceutical composition comprising anti-FcRn antibody to be formulated for intravenous and subcutaneous administration [0136]. The pharmaceutical composition may include acceptable vehicles, including sterile water, saline and cell culture media; as Kehry states, “(f)ormulation methods are known in the art” [0134]. 
Recently, anti-FcRn antibody treatment aims to specifically and rapidly decrease pathogenic IgG through IgG clearance; with the benefit of greater potential for long-term maintenance treatment and disease control (Ling, pg 1032, column 1, ln 5-12). Ling teaches a study in healthy volunteers for the assessment of the pharmacodynamics, pharmacokinetics, and safety of the anti-FcRn antibody M281 (the same antibody of the instant claims) (Abstract). Intravenous infusion of doses up to 60 mg/kg induced a dose-dependent decrease in serum IgG level (in all subclasses). Weekly doses of 15 or 30 mg/kg also achieved reduction in serum IgG from baseline (pg 1033, column 2, line 1-5).	 
Ling and Kehry do not teach an anti-FcRn antibody administration protocol comprised of a loading dose and maintenance doses.
Brock teaches a method comprising a loading dose/maintenance dose administration protocol for the treatment of myasthenia gravis using an anti-FcRn antibody. This method employs a repeat dose administration strategy with different dosing regimens involving a relatively higher initial dose (i.e. the loading dose) followed by one or more lower doses (maintenance dose). In some embodiments, the maintenance dose is one-quarter or one-half the loading dose (pg 42, ln 22-30).
In view of the combined teachings of the references, one of ordinary skill in the art would have understood that the anti-FcRn antibody of Kehry was an alternate therapeutic for myasthenia gravis to the anti-FcRn antibody of Brock. Accordingly, it would have been obvious to the ordinary artisan prior to the effective filing date of the claimed invention to apply a similar loading dose/maintenance dose protocol of Brock to the antibody taught by Kehry. Overall, given the teachings of the combination of references, one of ordinary skill in the art would have reasonably expected to have identified the dose of Ling in the range of Kehry and expected a significant reduction of serum IgG, as taught by Kehry and Ling, using the loading/maintenance dose administration protocol of Brock to optimize the therapeutic dosing protocol.

Regarding claims 2-5, Kehry teaches an anti-FcRn antibody comprised of a heavy chain of SEQ ID NO: 24 (instant SEQ ID NO: 2) and a light chain of SEQ ID NO: 19 (instant SEQ ID NO: 1); the heavy chain and light chain sequences of Kehry include the variable region heavy chain and variable region light chain of instant SEQ ID NO: 10 and instant SEQ ID NO: 9, respectively. It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable region=], each of which consists of three CDRs (or hypervariable regions), which provide the majority of the contact residues for the binding of the antibody to its target epitope. Therefore, since the heavy and light chains of the instant claims are comprised of the same six CDRs of Kehry as well as the same HCVR and LCVR, it would have been obvious to one skilled in the art that the antibody of the instant claims is not patentably distinct from the anti-FcRn antibody of Kehry. Kehry also teaches alternate embodiments for the heavy chain and light chain sequences that have a sequence at least 90% identity to the sequence of the heavy chain [0014] and light chain sequence [0013], SEQ ID NO: 24 (instant SEQ ID NO: 2) and SEQ ID NO: 19 (instant SEQ ID NO: 1), respectively. The percent identify (90%) comprises the percent identify recited in claim 2 (95%).
Regarding claim 6, Kehry teaches that the pharmaceutical composition of the anti-FcRn antibody can be delivered intravenously or subcutaneously [0072].
For claims 8-10, Brock teaches a loading dose and maintenance dose administration protocol for an anti-FcRn antibody. This method employs a repeat dose administration strategy with different dosing regimens involving a relatively higher initial dose (i.e. the loading dose) followed by one or more lower doses (maintenance dose). In some embodiments, the maintenance dose is one-quarter or one-half the loading dose (pg 42, ln 22-30). For claim 10, Brock teaches a protocol where the maintenance dose is given at an interval of every week, every 2 weeks, every 3 weeks, or every 4 weeks. (pg 42, ln 19-25). Ling teaches that Intravenous infusion of doses up to 60 mg/kg induced a dose-dependent decrease in serum IgG level (in all subclasses), and that weekly doses of 15 or 30 mg/kg also achieved reduction in serum IgG from baseline (pg 1033, column 2, line 1-5). Therefore, it would have been obvious to the ordinary artisan to combine the loading/maintenance dosing protocol of Brock with the dose of Ling because Brock had already developed a loading/maintenance dosing protocol for their anti-FcRn antibody and because of the expectation that the combined protocol would improve disease metrics of myasthenia gravis severity.	 
For claim 11, Ling teaches the administration of M281, the anti-FcRn antibody of the instant application, as an intravenous infusion over 2 hours (pg 1037, column 2, paragraph 3, ln 9-13). Brock teaches subcutaneous infusion of an anti-FcRn antibody of approximately 30 min (pg 47, ln 35-36).
Ling also teaches the limitation of claim 12, wherein the serum IgG (or any subtype or combination thereof) is reduced with anti-FcRn treatment. As shown in Figure 3 of Ling, serum IgG levels decrease within 7-14 days to 75-90% below baseline. This effect is specific for IgG, as no change was observed for IgM, IgA, or IgE (pg 1033, Column 2, ln 18-20). Brock teaches that anti-FcRn antibody reduces serum IgG without any statistically significant decrease in serum albumin concentration (pg 3, ln 16-18). Ling states that no clinically significant changes or trends in laboratory parameters were observed, with the “exception of asymptomatic, transient reductions in total protein and albumin in the 60 mg/kg single-dose group and the 30 and 15 mg/kg MD groups”, and there were no treatment-related changes in hematological parameters such as WBC and lymphocyte counts (pg 1036, column 2, ln 1-5). 
For claim 15-16, Brock teaches administration of an anti-FcRn antibody to achieve a reduction in anti-MuSK and/or anti-AChR antibody serum levels compared to baseline. Anti-MuSK and/or anti-AChR antibody serum levels may be reduced by at least 50%, at least 55%, at least 60%, at least 65%, or at least 70% compared to baseline. (pg 38, ln 6-15).
For claim 17, Brock teaches methods to assess changes from baseline using several metrics for characterizing myasthenia gravis and treatment efficacy (pg 36, ln 9-10). These include MG-ADL score (pg 34, ln 38), QMG score (pg 34, ln 37), MG-Qol-15r score (pg 36, ln 27-28), and clinical classification tool MGFA score (pg 33, ln 24-26). These metrics provide a consistent methodology for assessing clinical response and include-patient centered outcomes (pg 34, ln 38-40). Given that both Kehry and Brock are drawn to anti-FcRn monoclonal antibody treatment for myasthenia gravis and further given that Brock discloses reliable methods to monitor progression of myasthenia gravis based on these tests, it would have been obvious to one of ordinary skill in the art to use the metrics of evaluation taught by Brock in the assessment of the antibody of Kehry because improvement in these parameters reflect an improvement in myasthenia gravis. Thus, it would have been obvious to the ordinary artisan to use the metrics of Brock to assess the efficacy of the antibody of Kehry, because these metrics already known in the art as appropriate measures of myasthenia gravis severity. 

Claims 1-6, 8-14, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kehry, Ling, and Brock as applied to claims 1-6 and 8-13, and 15-17 above, and further in view of Lazaridis and Tzartos (“Lazaridis”; PTO-892).
Myasthenia gravis is an autoimmune disease caused by autoantibodies targeting neuromuscular junction proteins. In the majority of patients, antibodies against the muscle AChR are detected, while in 6% of patients, antibodies against MuSK are detected. Reduction in the serum levels of anti-MuSK antibody and/or AChR antibody is a metric of treatment efficacy (Brock, pg 37, ln 9-10). Dosing with the anti-FcRn antibody of Brock decreases AChR antibody levels by approximately 65% at 4 weeks after initiation of weekly treatment (see Figure 4). Lazaridis teaches the detection of other autoantibodies in myasthenia gravis patients; these include LRP4, titin, the ryanodine receptor, agrin, collagen Q, Kv1.4 potassium channels, and cortactin, which can be useful biomarkers (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to use the autoantibodies of Lazaridis to assess the efficacy of the anti-FcRn antibody of Kehry in myasthenia gravis because change in autoantibody level is a reliable metric of myasthenia gravis severity, and since not all patients with myasthenia gravis exhibit changes in AChR or MuSK autoantibodies, these additional autoantibodies are important for assessing a more inclusive group of patients with myasthenia gravis (e.g., those patients who are not positive for autoantibodies for AChR or MuSK).

Claim 1-6, 8-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kehry, Ling, and Brock as applied to claims 1-6, 8-13, and 15-17 above, and further in view of US 20200031917A1 (“Kraft”; PTO-892).
Although Kehry, Ling, and Brock teach a method for treating myasthenia gravis in a patient in need using an anti-FcRn antibody, they do not teach a pharmaceutical composition for an anti-FcRn antibody. 
The pharmaceutical composition of claims 14, 19, and 20, which are directed towards limitations regarding the pharmaceutical composition of the anti-FcRn antibody, are taught by Kraft.
Kehry, Ling, and Brock do not specifically exemplify the buffer comprising sodium phosphate, sodium chloride, trehalose, and polysorbate (claim 7). Nor do they disclose the specific concentrations of antibody, buffer, polysorbate 80, or trehalose. However, these ingredients were used by those skilled in the art to prepare formulations for human administration, as illustrated by Kraft, who teaches a pharmaceutical formulation for a monoclonal antibody; this pharmaceutical formulation is similar to that of claim 7.
The reference teaches a liquid pharmaceutical composition comprising [0122]:
Sodium chloride at 3% (i.e. 5.8 mM) (vs instantly recited 20-30 mM);
Sodium phosphate at 100 mM (vs instantly recited 20-30 mM);
Trehalose at 7.5% (i.e. 70 mg/ml) (vs instantly recited 80-100 mg/ml);
Polysorbate 80 at 0.005% (vs instantly recited 0.005-0.1%);
Arginine at 10 mM (not included in instant formulation).

Kraft teaches a concentration of the biopharmaceutical agent in the amount of 1-250 mg/ml, which is stabilized and prevented from aggregation by the stabilizing aqueous solution [0012]. Arginine acts as a stabilizer in the formulation of Kraft [0160]; the instant claims use the open language “comprising”, which allows for the addition of another excipient. 
The antibody concentration range of Kraft comprises the claimed range, and there is no evidence of criticality in the instant specification [0011]. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to select the recited carriers, excipients, surfactants, and stabilizers of Kraft and adjust their concentrations as needed to produce a stable pharmaceutical formulation for the anti-FcRn antibody of Kehry. One of ordinary skill in the art at the time the invention was made would have been motivated to do so, in view of the art-recognized need to optimize formulations of therapeutic antibodies, and have a reasonable expectation of success, based on the knowledge and skill in the art and in view of the routine nature of the experimentation involved. 
All sequences of the anti-FcRn antibody in the instant claims are taught by Kehry and the formulation of the instant claims is similar to that of Kraft. Therefore, it would be expected, absent evidence to the contrary, that providing the antibody of Kehry in the formulation of Kraft would provide a successful pharmaceutical composition for intravenous and subcutaneous administration of anti-FcRn antibody.
The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The determination of pH and specific combinations of common components in the instant composition, including the buffer, surfactant, and stabilizer concentrations, requires only routine experimentation for one of ordinary skill in the art. Therefore, given that combination of the claimed components has been previously described, without specific evidence that the indicated concentrations and pH are critical to the formulation, the identification of these properties will not render the subject matter patentable.
MPEP § 2144 sets forth Applicant's burden for rebuttal of a prima facie case of obviousness based upon routine optimization.  Applicant must provide either a showing that the particular amount or range recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed amount.  In the instant case, the specification as filed provides no evidence that the particular amount or range recited within the claims is critical. 

Claim 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kehry, Ling, and Brock as applied to claims 1-6, 8-13, and 15-17 above, and further in view of Roopenian et al (“Roopenian”; PTO-892).
Roopenian teaches that one of the many physiological function of serum albumin is the transport of cholesterol, steroids, fatty acids, various minerals, etc. (pg 344, column 1, ln 12-15). When levels of serum albumin are reduced, total cholesterol, LDL, and triglycerides are increased. This relationship was studied in albumin-deficient mice by Roopenian, who teaches that albumin null mice show elevated levels of cholesterol, LDL, HDL, and triglycerides (pg 345, column 2, ln 35-44). Given the role of FcRn in preventing the catabolism of albumin (abstract), and further given that decreased albumin levels are linked to hypercholesterolemia, it would have been obvious to one of ordinary skill in the art that a useful anti-FcRn treatment for myasthenia gravis would be one that does not significantly increase levels of cholesterol or significantly decrease the level of serum albumin. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 89 and 93-94 of copending Application No. 17/597,928 (“Arroyo”; Pto-892) in view of Brock. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to use of a specific anti-FcRn antibody for the treatment of myasthenia gravis. The antibody of instant claim 1 comprised of HCDR1-3 of SEQ ID NOs: 6, 7, and 8 and LCDR1-3 of SEQ ID NOs: 456 is identical to that of the copending antibody comprised of HCDR1-3 of SEQ ID NOs: 4, 8, and 11 and LCDR1-3 of SEQ ID NOs 1, 2, and 3.
Although the copending application discloses the anti-FcRn antibody, it does not provide for the limitation of a loading/maintenance dose administration protocol nor does it provide for the limitation of a reduction in serum IgG in the patient. Brock teaches reduced serum IgG with treatment with an anti-FcRn antibody (pg 3, ln 16-18) as well as a treatment protocol for loading/maintenance dosing (pg 42, ln 22-30). Accordingly, it would have been obvious to a person of ordinary skill in the art to adjust the dosing protocol in a way that is known to be therapeutically effective and using a metric that is known to be informative for disease progress.
The scope of the instant claims are fully encompassed in the reference claims, and it would have been obvious to one of ordinary skill in the art that the method and antibody of Arroyo are the same as those of the instant claims. Therefore, the claims of the two applications are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER BENAVIDES whose telephone number is 571-272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker can be reached on 571-272-9111. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 1649



/STACEY N MACFARLANE/Examiner, Art Unit 1649